Z2     m_



                                                                                        h^y.
                                                                                  ZSL
                                                                                  O



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JEFFREY CHEN, individually,                     NO. 69429-4-1


                    Appellant,                  DIVISION ONE


      v.
                                                UNPUBLISHED OPINION
CITY OF MEDINA, a public agency
and Washington noncharter code city,

                    Respondent.                  FILED: February 10, 2014


      Leach, C.J. — Jeffrey Chen appeals a trial court order denying his motion

for relief under the Public Records Act (PRA), chapter 42.56 RCW, and his

motion for reconsideration.   Chen claims that he did not receive proper notice

before the trial court entered its findings of fact and conclusions of law, that the

court should not have entered any findings of fact and conclusions of law when it

entered its amended order denying his motion for relief under the PRA, that we

should amend the trial court's findings of fact and conclusions of law consistent

with his motion for reconsideration, and that the trial court entered a final

judgment without resolving all of the issues that he raised.        Because Chen

demonstrates no prejudice caused by inadequate notice, provides no authority

showing that the court erred by entering findings of fact and conclusions of law
NO. 69429-4-1 / 2




with the order or permitting us to amend the trial court's findings and conclusions,

and the court properly addressed all issues that Chen raised, we affirm.

                                       FACTS


       Chen is the former chief of police for the City of Medina (City).          In

November 2010, the City's insurer hired attorney Michael Bolasina to provide

legal advice to the City following reports of unauthorized access into its e-mail

records. In December 2010, after Bolasina interviewed Chen about complaints

of this unauthorized activity, Bolasina asked Chen to review his documentation of

Chen's interview statements. Chen resigned two days later without responding

to Bolasina's request. After Chen tried to rescind his resignation, City Manager

Donna Hanson placed him on administrative leave on December 27, 2010. On

January 27, 2011, Chen provided a memorandum contradicting his earlier

statements to Bolasina and claiming protection as a whistleblower.         Bolasina

advised Hanson about her response to Chen and believed that litigation with

Chen was likely.

       On February 2, 2011, Bolasina met in an executive session with the city

council under RCW 42.30.110(1)(i) to provide advice about potential litigation

with Chen.1 Bolasina prepared no written report for this meeting. During the



       1 RCW 42.30.110(1)(i) states,
                                         -2-
NO. 69429-4-1 / 3




executive session, he provided documents to the city council members to assist

in the discussion.     Bolasina collected these documents at the end of the


executive session. He did not provide these documents to the city council at any

later time.


       On February 1, the City hired Stephanie Alexander as its legal counsel out

of concern that Bolasina might be a witness in anticipated litigation. Alexander

hired Ellen Lenhart to conduct an independent investigation into Chen's

resignation.    Lenhart interviewed witnesses and prepared a report (Lenhart

Report) directed to Alexander on March 23, 2011 2

       On March 29, 2011, the City received a public records request from Chen,

seeking

       [a]ny and all documents from February 1, 2004, to date regarding
       or discussing Jeffrey Chen, the current Chief of Police of the City of
       Medina. This request includes any and all investigative reports


          (1) Nothing contained in this chapter may be construed to prevent
          a governing body from holding an executive session during a
          regular or special meeting.

                (i) To discuss with legal counsel representing the agency
          matters relating to agency enforcement actions, or to discuss with
          legal counsel representing the agency litigation or potential
          litigation to which the agency, the governing body, or a member
          acting in an official capacity is, or is likely to become, a party,
          when public knowledge regarding the discussion is likely to result
          in an adverse legal or financial consequence to the agency.
       2 Lenhart interviewed Bolasina, but he did not discuss his legal advice to
the City or provide her with the documents that he provided to the city council
during the executive session.
                                         -3-
NO. 69429-4-1 / 4



      prepared by any investigator retained by the City of Medina,
      including, but not limited to Michael Bolasina and Ellen Lenhart, any
      and all documents reviewed by the Medina City Council concerning
      or about Chief Jeffrey Chen, any and all emails of or about Chief
      Jeffrey Chen, received or sent, and any and all information in
      whatever form which discusses in any manner the rationale for
      placing Chief Chen on administrative leave on December 27, 2010.

On March 31, the City provided Chen with an unredacted copy of the Lenhart

Report.3   On April 1, the City requested clarification of Chen's request and

direction about what specific identifiable records he sought.    In an e-mail to

Chen, the City asked, "Are you seeking purely employment records, or all

records in which his name and/or position is referenced in all documents

concerning city business since 2/1/2004?" In this e-mail, the City also informed

Chen, "In response to the second portion of your request, records will be

provided to you as they become available between now and July 31, 2011." On

April 4, Chen replied, "I am seeking all records in which Chief Jeff Chen's name

and/or position is referenced in all documents concerning the City of Medina's

business since 2/1/2004." Hanson terminated Chen on April 27, 2011.4




      3 Chen used the Lenhart Report to prepare a response considered at his
Loudermill hearing held on April 14, 2011. A Loudermill hearing is a due process
pretermination requirement for certain government employees that gives them an
opportunity to be heard. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,
542-45, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985).
      4 On December 16, 2011, Chen sued the City in the United States District
Court for the Western District of Washington for wrongful termination, seeking
$14 million in damages. See Chen v. City of Medina, No. C11-2119, 2013 WL
4511411 (W.D. Wash. August 23, 2013).
                                       -4-
NO. 69429-4-1 / 5




      Chen filed a second records request on June 16, 2011, seeking a

recording of the city council meeting on November 8, 2010, "in its entirety."

Because the tape recorded part of a conversation held during a recess in the

meeting and the parties to this conversation did not give their permission to

record it, Hanson sought legal advice about this request.       The legal review

caused the City to miss its estimated deadline, but it provided a recording to

Chen on July 18.

      In July, the City identified 30,610 separate e-mail potentially responsive to

Chen's request, including 2,860 e-mail relevant to the employment investigation.

The City provided Chen with an installment of 218 e-mail on July 30, 2011, after

a legal review determined that these e-mail were not exempt from disclosure. At

that time, the City estimated that an installment of additional records would be

available in three months.


      On August 5, 2011, Chen filed this lawsuit against the City for

enforcement of the PRA. On August 16, Chen obtained an ex parte order to

show cause under RCW 42.56.550 and King County Local Rule 40.1(b)(2)(H).

On August 17, Chen moved for an order to lodge documents with the court,

which the court denied. On August 26, Chen filed a motion for relief under the

PRA. The court held a show cause hearing on September 12.
NO. 69429-4-1 / 6




      On November 30, 2011, Chen's attorney, Marianne Jones, filed a notice of

unavailability from December 17 through and including January 2.5                    On
December 1, 2011, the court entered an order on transfer of individual judge

assignment, effective January 9, 2012. On December 14, a paralegal at Jones's
law firm sent an e-mail to the court indicating receipt of this order and stating,

       A hearing took place on September 12, 2011, related to Plaintiff's
       Motion for [Relief] under RCW 42.56. I checked the Court docket
       and confirmed that, as of today no ruling has been made on this
       motion. Can you tell me whether we may expect a [ruling] on the
       motion prior to the transfer ofthe case to Judge McCarthy?
On December 15, the court responded that the currently assigned judge would

"issue a ruling no later than 1/6/12."

       On December 22, the court asked that each party submit a proposed

order on Chen's motion for relief. The City filed and served its proposed order on

Tuesday, December 27, 2011.6 On January 4, 2012—five court days after the
City served its proposed order—the trial court entered an order denying Chen's
motion for relief, which included findings of fact and conclusions of law.

       On January 17, 2012, Chen moved for reconsideration. The court denied
this motion on April 26 but entered an amended order, which also included
findings of fact and conclusions of law. On September 10, 2012, the trial court

       5 Chen's brief purports to include the text of an "automatic reply" e-mail
from Jones's e-mail account that reflected her absence. Nothing in the record
 contains the text of this alleged automatic reply message.
       6 Chen submitted his proposed order as an attachmentto his motion.
                                          -6-
NO. 69429-4-1 / 7




granted the City's motion for entry of judgment and awarded the City statutory

attorney fees under RCW 4.84.010.7

       Chen appeals.

                             STANDARD OF REVIEW


       We review de novo all agency actions challenged under the PRA.8 We
review a trial court's decision to deny a motion for reconsideration for an abuse of

discretion.9   A trial court abuses its discretion if its decision is manifestly

unreasonable or is based on untenable grounds.10

                                    ANALYSIS


       Chen identifies the following issues. First, he claims, "Under CR 52(c), the

trial court abused its discretion in entering the initial findings of fact and

conclusions of law on January 4, 2012, because proper notice was not provided

to Chief Chen."     Second, he alleges, "The trial court abused its discretion in

entering the findings of fact and conclusions of law when their entry was not

necessary and a simple order was sufficient." Third, Chen contends,




       7 Despite the City's contrary assertion, the court's April 26, 2012, order did
not constitute a final judgment. See CR 54; RAP 2.2(a)(1).
        8 Koeniq v. Pierce County, 151 Wash. App. 221, 229, 211 P.3d 423 (2009)
(citing RCW 42.56.550(3); Daines v. Spokane County, 111 Wash. App. 342, 346,
44 P.3d 909 (2002)).
       9 Drake v. Smersh, 122 Wash. App. 147, 151, 89 P.3d 726 (2004).
       10 State v. Emery, 161 Wash. App. 172, 190, 253 P.3d 413 (2011) (quoting
State v. Allen, 159 Wn.2d 1,10, 147 P.3d 581 (2006)).
                                         -7-
NO. 69429-4-1 / 8



      The findings of fact and conclusions of law entered on January []4,
      2012, and as amended on April 26, 2012, should be deemed void
      under CR 54(f), because the trial court abused its discretion by
      entering the findings of fact and conclusions on law on January 4,
      2012 without proper notice having been provided to Chief Chen and
      absent evidence sufficient.

Fourth, Chen asserts, "Alternatively, Chief Chen requests that the appellate court

amend the findings of fact and conclusions of law as requested in Chief Chen's

motion for reconsideration." Finally, he claims, "The final judgment entered on

April 26, 2012, should be vacated, because the trial court's [sic] failed to address

all issues contained in Chief Chen's original motion for relief under the PRA,

which constitutes an abuse of discretion." We disagree.

       Chen claims that he did not receive the notice required by CR 52(c) and

CR 54(f)(2) before the trial court entered its order on January 4, 2012. He

argues that at the time the City served its proposed order, "Medina (i) had been

provided prior notice of counsel's unavailability, and (ii) received a responsive

email upon service of the proposed findings of fact and conclusions of law, that

counsel was unavailable for service. . . . Counsel's notice of unavailability had

also been filed with the court on November 30, 2011."         Chen suggests three

ways that the City's purported failure to give the required notice prejudiced him.

First, he asserts that had he received proper notice, "all of the factual

discrepancies stated within the statement of fact and supported by the

Declaration would have been raised." Second, he asserts,


                                         -8-
NO. 69429-4-1 / 9



      [T]he trial court would have been apprised that a new lawsuit in
       Federal Court had just been filed on December 16, 2011 and that it
      was evident that the attorney for Medina was merely attempting to
       obtain findings and conclusions to be entered that [sic] so that
       Medina may argue subsequently that the findings had been
       determined.

Third, he asserts,

       [B]ecause the court had not issued an oral ruling or a preliminary
       written order indicating its decision and/or the basis for its decision,
       even if Chief Chen was afforded proper notice under CR 52(c), he
       was not aware that the court intended to deny his motion.
       Therefore, Chief Chen could not have known he was a "defeated
       party" under the rule, and thus, that he was in a position where he
       needed to object to Medina's proposed findings of fact and
       conclusions of law, or have them entered against him.

       CR 52(c) states, "[T]he court shall not sign findings of fact or conclusions

of law until the defeated party or parties have received 5 days' notice of the time

and place of the submission, and have been served with copies of the proposed

findings and conclusions." "The purpose of CR 52(c) is to afford the defeated

party an opportunity to evaluate and object to the contents of its opponent's

proposed findings before the court adopts and enters those findings."11
       Similarly, CR 54(f)(2) states, "No order or judgment shall be signed or

entered until opposing counsel have been given 5 days' notice of presentation

and served with a copy of the proposed order or judgment." Generally, a failure




      11 224 Westlake. LLC v. Enastrom Props., LLC, 169 Wash. App. 700, 728,
281 P.3d 693 (2012).
NO. 69429-4-1/10




to comply with this notice requirement renders the trial court's order void.12 An
order entered without the required notice is not invalid, however, if the

complaining party shows no resulting prejudice.13
      Here, Chen fails to show prejudice from any insufficient notice. Before

Jones became unavailable, her law firm learned when the court planned to issue

its ruling. Jones knew that the court intended to rule on Chen's motion before

January 6, four days after her "unavailability." Chen submitted a proposed order

on his motion for relief.    The City was obligated to respond to the court's

December 22 request for a proposed order. It could not timely comply with the

court's request and also accommodate Jones's unavailability. Although the court

did not hear live testimony, it properly considered the evidence that the parties

submitted in support of and in opposition to Chen's motion.14 Chen filed a motion
for reconsideration challenging the January 4 findings of fact and conclusions of

law, which the court considered and denied. He was also allowed to appeal the

judgment and to present all the issues he wished to raise. Additionally, Chen

cites no legal authority to support his assertion that service was not effective until


       12 Burton v. Ascol, 105 Wash. 2d 344, 352, 715 P.2d 110 (1986) (citing Cjty
of Seattle v. Sage, 11 Wash. App. 481, 482, 523 P.2d 942 (1974)).
       13 Burton, 105 Wash. 2d at 352 (citing Sooer v. Knaflich, 26 Wash. App. 678,
681,613P.2d 1209(1980)).
       14 See RCW 42.56.550(3); WAC 44-14-08004(1); O'Neill v. City of
Shoreline, 170 Wash. 2d 138, 152-53, 240 P.3d 1149 (2010) (PRA permits court to
conduct hearing based solely on affidavits).
                                         -10-
NO. 69429-4-1/11




the date that counsel became available. Because Chen fails to show prejudice,

we deny his challenge on the basis of inadequate notice.
       Next, Chen argues that "the trial court abused its discretion in entering the
findings of fact and conclusions of law when their entry was not necessary and a
simple order was sufficient." Specifically, he claims that "findings of fact and
conclusions of law were not necessary as to the trial court's determination

regarding Chief Chen's two primary issues: (1) whether Medina's proposed date
of response was reasonable; and (2) whether Medina afforded Chief Chen its
fullest assistance."

       Chen relies upon CR 52(a)(5)(B) to support his claim. This rule states that
findings of fact and conclusions of law are not necessary "[o]n decisions of
motions under rules 12 or 56 or any other motion, except as provided in rules

41(b)(3) and 55(b)(2)." Because we review the challenged order de novo, the
trial court's findings of fact and conclusions of law are superfluous.15 Thus, Chen
again fails to demonstrate prejudice.

       Chen also asks us to amend the trial court's findings of fact and

conclusions of law to conform to the requests in his motion for reconsideration.

 He cites only RAP 7.3 and RAP 12.3(a) as authority supporting this request.
 RAP 7.3 gives an appellate court authority "to determine whether a matter is
        15 See Donald v. City of Vancouver, 43 Wash. App. 880, 883, 719 P.2d 966
 (1986).
                                        -11-
NO. 69429-4-1/12




properly before it, and to perform all acts necessary or appropriate to secure the
fair and orderly review of a case." RAP 12.3(a) defines a "decision terminating

review," which includes a decision on the merits.16
       As we stated in Wold v. Wold,17 "It is improper for an appellate court to

ferret out a material or ultimate finding of fact from the evidence presented. Such

a practice would place the appellate court in the initial decision making process

instead of keeping it to the function of review." If a trial court omits findings on

material issues, an appellate court will often direct the trial court to make findings

on those issues.18 Because we generally do not amend a trial court's findings of

fact, we reject this claim.

       Finally, Chen alleges, "[T]he trial court's entry of a final judgment without

full adjudication of all of the issues was manifestly unreasonable and constitutes

an abuse of discretion, and the judgment should be reversed." Chen asserts that

the court did not "affirmatively determine whether the [sic] Medina's response

date of seven months after Chief Chen's initial request. . . was reasonable under

RCW 42.56.550(2). Instead, the trial court's decisions simply stated that three

months and a decision to provide records in installments was reasonable." He

also claims that "the trial court's orders did not address whether Medina provided

       16RAP12.3(a)(3)(i).
       17 7 Wash. App. 872, 876, 503 P.2d 118(1972).
       18 Wold, 7 Wash. App. at 877 (citing Peterson v. Neal, 48 Wash. 2d 192, 292
P.2d 358 (1956)).
                                         -12-
NO. 69429-4-1/13




the fullest assistance." Further, he contends that the trial court awarded statutory

attorney fees to the City prematurely.

       RCW 42.56.550(2) states,

       Upon the motion of any person who believes that an agency has
       not made a reasonable estimate of the time that the agency
       requires to respond to a public record request, the superior court in
       the county in which a record is maintained may require the
       responsible agency to show that the estimate it provided is
       reasonable. The burden of proof shall be on the agency to show
       that the estimate it provided is reasonable.

In his motion for relief, Chen argued that the City's estimated response date,

which was three months beyond the originally estimated date of four months,

was unreasonable. He asked the trial court to order immediate disclosure. The

court implicitly declined this request by concluding that the City acted reasonably

when it extended its estimated response date by three months—meaning a total

estimated response time of seven months—and when it notified Chen that it

would produce the records in installments. Therefore, the court addressed this

issue fully.

       RCW 42.56.100 states,

       Agencies shall adopt and enforce reasonable rules and regulations,
       and the office of the secretary of the senate and the office of the
       chief clerk of the house of representatives shall adopt reasonable
       procedures allowing for the time, resource, and personnel
       constraints associated with legislative sessions, consonant with the
       intent of this chapter to provide full public access to public records,
       to protect public records from damage or disorganization, and to
       prevent excessive interference with other essential functions of the
                                         -13-
NO. 69429-4-1 /14



      agency, the office of the secretary of the senate, or the office of the
      chief clerk of the house of representatives.           Such rules and
       regulations shall provide for the fullest assistance to inquirers and
      the most timely possible action on requests for information.

The PRA provides no separate cause of action for an agency's failure to provide

the fullest assistance to a requester. Chen raises no challenge to any City rules

or regulations. Thus, the court did not need to address this allegation. Because

the trial court properly concluded that the City was the prevailing party, it did not

err in awarding statutory attorney fees to the City.

Attorney Fees

       A party is entitled to attorney fees on appeal if a statute authorizes the

award.19 Chen requests attorney fees under RCW 42.56.550(4), which allows a

person prevailing against an agency in a court action "seeking the right to inspect

or copy any public record or the right to receive a response to a public record

request within a reasonable amount of time" to recover costs, including

reasonable attorney fees. This statute also gives the court discretion "to award

such person an amount not to exceed one hundred dollars for each day that he

or she was denied the right to inspect or copy said public record."20 Because
Chen does not prevail in this action, we deny his request.

       The City requests attorney fees under RAP 18.9(a), which permits an

appellate court to award attorney fees to a party as sanctions, terms, or

       19 RAP 18.1.
       20 RCW 42.56.550(4).
                                         •14-
NO. 69429-4-1/15




compensatory damages when the opposing party files a frivolous appeal.21 "An
appeal is frivolous if, considering the entire record, the court is convinced that the
appeal presents no debatable issues upon which reasonable minds might differ,
                                                                                       00
and that the appeal is so devoid of merit that there is no possibility of reversal."
In determining if an appeal is frivolous, we resolve all doubts in the appellant's
favor.23     An appeal is not frivolous merely because the court rejects the

appellant's arguments and affirms.24 Because Chen presents debatable issues,
we also deny the City's fee request.

                                   CONCLUSION


       Chen fails to show prejudice from any deficiency in the notice he received

before the court entered its January 4, 2012, order. He also shows no prejudice

caused by the trial court's entry offindings of fact and conclusions of law with its
orders and does not persuade us that we should amend the trial court's findings.

The court addressed all of the issues that Chen raised in his motion to show




           21 Advocates for Responsible Dev. v. W. Wash. Growth Mamt. Hearings
Bd., 170 Wash. 2d 577, 580, 245 P.3d 764 (2010) (citing Reid v. Dalton, 124 Wn.
App. 113, 128, 100 P.3d 349 (2004)).
      22 Advocates for Responsible Dev., 170 Wash. 2d at 580 (citing Tiffany
Family Trust Corp. v. City of Kent. 155 Wash. 2d 225, 241, 119 P.3d 325 (2005)).
           23 Advocates for Resp"onsible Dev.. 170 Wash. 2d at 580 (citing Tiffany
Family Trust Corp., 155 Wash. 2d at 241).
           24 Wash. Motorsports Ltd. P'ship v. Spokane Raceway Park, Inc.. 168 Wn.
App. 710, 719, 282 P.3d 1107 (2012) (citing Tiffany Family Trust Corp.. 155
Wn.2dat241).
                                         -15-
NO. 69429-4-1/16




cause and properly awarded statutory attorney fees to the City.   For these

reasons, we affirm.




                                               (Jjta^c^A.   C_^ ' y ,
WE CONCUR:




        60%^.                               1^^^ }




                                    -16-